MANDATE
                  Case
                Case   18-1948, Document
                     1:15-cr-00616-AT    168, 08/04/2020,
                                      Document  760 Filed2900065,
                                                          08/06/20 Page1
                                                                    Page of 2 2
                                                                         1 of



                                                                                         S.D.N.Y.–N.Y.C.
                                                                                                15-cr-616
                                                                                               Forrest, J.


                             United States Court of Appeals
                                                  FOR THE
                                           SECOND CIRCUIT
                                           _________________

                  At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 14th day of July, two thousand twenty.

     Present:
                    José A. Cabranes,
                    Richard J. Sullivan,
                    Steven J. Menashi,
                          Circuit Judges.                                                    Aug 04 2020



     United States of America,

                                   Appellee,
                                                                                 18-1392 (L),
                    v.                                                           18-1948 (Con)

     Erdolo Eromo, et al.,

                                   Defendants,

     Darcy Wedd, Francis Assifuah, AKA Francis Assif,

                                   Defendants-Appellants.


     The Government moves to dismiss Appellant Francis Assifuah’s appeal as untimely, or
     alternatively, for summary affirmance of the judgment. Appellant contends that he filed an
     untimely notice of appeal, 8 months after the judgment, due to the ineffectiveness of his counsel.
     Upon due consideration, it is hereby ORDERED that the Government’s motion to dismiss is
     GRANTED and the appeal is DISMISSED as untimely. See Fed. R. App. P. 4(b) (14 day time
     limit on filing a criminal appeal may be extended by no more than 30 days on a showing of good
     cause or excusable neglect); United States v. Frias, 521 F.3d 229, 234 (2d Cir. 2008) (holding that
     when “the government properly objects to the untimeliness of a defendant’s criminal appeal, Rule
     4(b) is mandatory and inflexible.”).




MANDATE ISSUED ON 08/04/2020
            Case
          Case   18-1948, Document
               1:15-cr-00616-AT    168, 08/04/2020,
                                Document  760 Filed2900065,
                                                    08/06/20 Page2
                                                              Page of 2 2
                                                                   2 of




The case is REMANDED to the district court to convert Appellant’s untimely notice of appeal into
a motion pursuant to 28 U.S.C. § 2255 for habeas corpus relief.1 See United States v. Moreno-
Rivera, 472 F.3d 49, 51–52 (2d Cir. 2006) (holding that when the record is unclear as to whether
a late-filed appeal resulted from ineffective assistance of counsel, this Court should dismiss the
appeal, and the appellant should raise his ineffective assistance claim in a § 2255 motion); see also
United States v. Lajud-Pena, 655 F. App’x 35, 36–37 (2d Cir. 2016) (summary order) (holding
that when a § 2255 motion would be untimely, but appellant filed a notice of appeal within one
year of the judgment, and thus within the one-year habeas statute of limitations, 28 U.S.C. §
2255(f), the district court should convert appellant’s notice of appeal into a § 2255 motion,
supplemented by the filing in which he argued that his counsel was ineffective).

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




1
 The district court should supplement Appellant’s converted § 2255 motion with his June 27, 2018,
motion for reconsideration in which he argued that his trial counsel was ineffective for advising
him against filing a notice of appeal.
                                                2
